Citation Nr: 1124748	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-34 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a right hip injury.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1983 to April 1987 and from March 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts reopened a previously denied issue of service connection for residuals of a right hip injury and then continued to deny service connection for that issue.

The Veteran testified before the undersigned at a hearing in November 2010.  A transcript of that hearing has been associated with the claims file.

The case was remanded by the Board in December 2010 to afford the Veteran a VA examination.  A review of the record indicates that the Board's remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a second remand is needed for further evidentiary development of the Veteran's claims.  As noted in the Introduction, the case was previously remanded to afford the Veteran a VA examination.  The Veteran was afforded the examination in January 2011.  At the examination, the Veteran reported being in receipt of disability benefits from the Social Security Administration (SSA) as a result of his hip problem.  It does not appear that any efforts have been made to obtain the Veteran's SSA records.  

Since the SSA records are potentially relevant, the Board finds that it is incumbent on VA to obtain the SSA records prior to a final adjudication of the Veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, it appears that the Veteran receives continuous treatment from the VA Outpatient Clinic (OPC) in Bennington, Vermont.  Thus, pertinent ongoing treatment records, dated from October 2008, should be obtained and associated with the claims folder on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA decision awarding disability benefits to the Veteran along with copies of the underlying medical records considered in awarding benefits to him.  All attempts to obtain records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has received since October 2008.  The Board is particularly interested in records of treatment that the Veteran may have received from the VA OPC in Bennington, Vermont since October 2008.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, readjudicate the issue on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

